DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 11/30/2021.
Claims 1 – 17 are currently pending.

Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 7, 12, a method, system for managing replica consistency in a distributed system including the teaching of “receiving, at a first node in the distributed system, an input/output (IO) request from an application to modify data in a replica set, the replica set comprising a first unordered member and a second unordered member; sending, by the first node, the IO request to the first member of the replica set and the second member of the replica set; receiving, at the first node, IO responses from the first and second members of the replica set, a received IO response indicating a completion status of the IO request at the member of the replica set sending the IO response; determining, at the first node, a successful completion of the IO request by the first and second members of the replica set; sending, by the first node, an IO response to the application indicating successful completion of the IO request based on the first and second members of the replica set responding with an indication of successful completion of the IO request; sending, by the first node, a request to the second node to modify the replica set based on an error response 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following are some closest arts:
US 20110072206 A1: Paragraph 0105 discloses “When resources are available, a node currently responsible for the object distributes a cached copy and then reaches agreement with the responsible nodes that the cached copy has become a responsible copy. A similar process occurs when changes in placement statistics cause a change in node preference for some set of objects.”
US 20180314706 A1: in paragraph 0017, “As an additional safeguard to avoid storage nodes from deleting too many copies of an object, the storage nodes/ILM rule set appliers are programmed to consistently select the same location/copy of an object for deletion. For instance, the ILM rule set appliers can be programmed to delete the copy of an object at a last identified location. However, the storage nodes/ILM rule set appliers are also programmed to order the object copies according to a canonical location ordering (i.e., pre-defined or previously agreed upon ordering).”
US 20160364158 A1: Paragraphs 0029, 0043, 0065, 0106 discloses “data center 100 comprises a plurality of agreement nodes 106 which together provide an agreement service for agreeing new configurations of the servers 102 as described in more detail below. The agreement service uses data which is replicated over the plurality of agreement nodes 120 so that the agreement service is fault tolerant.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161